DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 32, 34, 37, 40, 42, 46 – 49 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 9 of U.S. Patent No. 11,164,934. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 30 of Instant Application
Claim 1 of U.S. Patent No. 11,164,934
A method of making a tiled display structure, the method comprising: 
providing a plurality of tiles, each of the tiles comprising a tile substrate having a tile emitter side and a tile back side and a plurality of pixels disposed in or on the tile emitter side of the tile substrate, each of the pixels comprising one or more light emitters that emit light in a direction opposite to the tile substrate; 
providing a single screen support having a screen emitter side and an opposing screen back side, the tile emitter side is closer to the screen back side than the tile back side, and the single screen support is a display substrate; 
providing a black matrix comprising a patterned layer of black-matrix material disposed on the screen back side, the pattern defining pixel openings that are substantially devoid of black-matrix material; 
and adhering the tiles to the black matrix with a layer of substantially transparent adhesive such that each of the one or more light emitters of each of the plurality of tiles is disposed to emit light through one of the pixel openings in the black matrix to form an array of tiles in the tiled display structure, wherein 
the black matrix and the single screen support are common for all of the tiles in the array of tiles.
A tiled display structure, comprising: 
a single screen support having a screen emitter side and an opposing screen back side; 
a black matrix comprising a patterned layer of black-matrix material disposed on the screen back side, the pattern defining pixel openings that are substantially devoid of black-matrix material; 
an array of tiles, each tile comprising a tile substrate and a plurality of pixels disposed in or on the tile substrate, each pixel comprising one or more light emitters, wherein 
the one or more light emitters are each disposed to emit light through a pixel opening in the black matrix; 
and a substantially transparent adhesive layer adhering the tiles to the black-matrix, wherein 
the single screen support is a display substrate and the black matrix and the single screen support are common for all of the tiles in the array of tiles, wherein, 
for each tile of the array of tiles, (i) the tile substrate of the array of tiles has a tile emitter side and a tile back side, (ii) the pixels disposed on the tile substrate are disposed on the tile emitter side, (iii) the tile emitter side is closer to the screen back side than the tile back side, and (iv) the light emitters emit light in a direction opposite to the tile substrate.
Claim 1 of U.S. Patent No. 11,164,934 differs from that of claim 30 of Instant Application in that it discloses a display structure but does not explicitly disclose a corresponding method of making said structure, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all of the elements necessary to create known structure, wherein  such modification would have only required a routine skill.


Claim 33 is similarly rejected over claim 1 of U.S. Patent No. 11,164,934.
Claim 34 is similarly rejected over claim 1 of U.S. Patent No. 11,164,934.
Claim 37 is similarly rejected over claim 1 of U.S. Patent No. 11,164,934.
Claim 40 is similarly rejected over claim 2 of U.S. Patent No. 11,164,934.
Claim 42 is similarly rejected over claim 2 of U.S. Patent No. 11,164,934.
Claim 47 is similarly rejected over claim 3 of U.S. Patent No. 11,164,934.
Claim 48 is similarly rejected over claim 4 of U.S. Patent No. 11,164,934.
Claim 49 is similarly rejected over claim 5 of U.S. Patent No. 11,164,934.

Claim 46 of Instant Application
Claim 9 of U.S. Patent No. 11,164,934
A method of making a tiled display structure, the method comprising: 
providing a plurality of tiles, each of the tiles comprising a tile substrate having a tile emitter side and a tile back side and a plurality of pixels disposed in or on the tile emitter side of the tile substrate, each of the pixels comprising one or more light emitters that emit light in a direction opposite to the tile substrate; 
providing a single screen support having a screen emitter side and an opposing screen back side, the tile emitter side is closer to the screen back side than the tile back side, and the single screen support is a display substrate; 
providing a black matrix comprising a patterned layer of black-matrix material disposed on the screen back side, the pattern defining pixel openings that are substantially devoid of black-matrix material; 
and adhering the tiles to the black matrix with a layer of substantially transparent adhesive such that each of the one or more light emitters of each of the plurality of tiles is disposed to emit light through one of the pixel openings in the black matrix to form an array of tiles in the tiled display structure, wherein 
the black matrix and the single screen support are common for all of the tiles in the array of tiles; 
further comprising, for each tile of the array of tiles, (i) emitter-side electrodes disposed on the tile emitter side electrically connected to the pixels, and (ii) back-side electrodes disposed on the tile back side, and (iii) electrical connections electrically connecting the emitter-side electrodes to the back-side electrodes.
A tiled display structure, comprising: 
a single screen support having a screen emitter side and an opposing screen back side; 
a black matrix comprising a patterned layer of black-matrix material disposed on the screen back side, the pattern defining pixel openings that are substantially devoid of black-matrix material; 
an array of tiles, each tile comprising a tile substrate and a plurality of pixels disposed in or on the tile substrate, each pixel comprising one or more light emitters, wherein 
the one or more light emitters are each disposed to emit light through a pixel opening in the black matrix; 
and a substantially transparent adhesive layer adhering the tiles to the black-matrix, wherein 
the single screen support is a display substrate and the black matrix and the single screen support are common for all of the tiles in the array of tiles, wherein, for each tile of the array of tiles, the tile substrate of the array of tiles has a tile emitter side and a tile back side and wherein 
the pixels disposed on the tile substrate are disposed on the tile emitter side, and comprising, for each tile of the array of tiles, (i) emitter-side electrodes disposed on the tile emitter side electrically connected to the pixels, and (ii) back-side electrodes disposed on the tile back side, and (iii) electrical connections electrically connecting the emitter-side electrodes to the back-side electrodes.
Claim 9 of U.S. Patent No. 11,164,934 fails to explicitly disclose one or more light emitters that emit light in a direction opposite to the tile substrate and the tile emitter side is closer to the screen back side than the tile back side, however claim 9 of U.S. Patent No. 11,164,934 discloses a single screen support having a screen emitter side and an opposing screen back side; a black matrix … disposed on the screen back side; an array of tiles, each tile comprising a tile substrate and a plurality of pixels disposed in or on the tile substrate, each pixel comprising one or more light emitters, wherein the one or more light emitters are each disposed to emit light through a pixel opening in the black matrix; wherein, for each tile of the array of tiles, the tile substrate of the array of tiles has a tile emitter side and a tile back side and wherein the pixels disposed on the tile substrate are disposed on the tile emitter side and comprising, for each tile of the array of tiles, (i) emitter-side electrodes disposed on the tile emitter side electrically connected to the pixels, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the disclosure of claim 9 of U.S. Patent No. 11,164,934 to create structure where the one or more light emitters emitted light in a direction opposite to the tile substrate and the tile emitter side was closer to the screen back side than the tile back side, wherein such modification would have only required a routine skill.


Claims 31, 32, 38, 39, 43 – 45 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,934 in view of Park et al. (US 2006/0060870). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 31 (dependent on 30), claim 32 (dependent on 30), claim 38 (dependent on 30), claim 39 (dependent on 30) and claim 43 (dependent on 30), Claim 1 of  U.S. Patent No. 11,164,934 discloses the method, but fails to explicitly disclose the method, wherein providing the black matrix comprises disposing the black-matrix material on the screen support in a patterned layer; wherein, providing the black matrix comprises photolithographically processing an unpatterned layer of black-matrix material to form the patterned layer of the black-matrix material; wherein, in the tiled display structure, each of the pixels comprises a plurality of light emitters and each light emitter of the plurality of light emitters of each pixel emits light through a different pixel opening; wherein, in the tiled display structure, each of the pixels comprises a red-light emitter that emits red light, a green-light emitter that emits green light, and a blue-light emitter that emits blue light; and, wherein the tiled display structure comprises a color filter disposed in at least some of the pixel openings.
In the same field of endeavor, Park discloses a fabrication method, wherein providing the black matrix comprises disposing the black-matrix material on the screen support in a patterned layer (black matrix 310 of fig. 1); wherein, providing the black matrix comprises photolithographically processing an unpatterned layer of black-matrix material to form the patterned layer of the black-matrix material (black matrix is formed by photolithographic process [0034]); wherein, in the display structure, each of the pixels comprises a plurality of light emitters and each light emitter of the plurality of light emitters of each pixel emits light through a different pixel opening (emitters corresponding to 190 and 180 of fig. 1 emitting through openings corresponding to 610, 620 and 630 of fig. 1); wherein, in the tiled display structure, each of the pixels comprises a red-light emitter that emits red light (red emitter corresponding to 190 and 410 of fig. 1 [0021]), a green-light emitter that emits green light (green emitter corresponding to 190 and 420 of fig. 1 [0021]), and a blue-light emitter that emits blue light (blue emitter corresponding to 190 and 430 of fig. 1 [0021]); and, wherein the tiled display structure comprises a color filter disposed in at least some of the pixel openings (color filters 41, 420 and 430 of fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of  U.S. Patent No. 11,164,934 and teachings of Park, such that the display fabrication method would have included creating display structure as disclosed by Park, with motivation to create a display structure that protects emission layer from moisture and oxygen (Park, [0008]).


Claims 41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 11,164,934 in view of Bower et al. (US 2016/0351539). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 41 (dependent on 40), Claim 2 of  U.S. Patent No. 11,164,934 discloses the method, but fails to explicitly disclose the light-emitting diode is a micro-LED having at least one of a length and a width no greater than 200 microns.
In the same field of endeavor, Bower discloses a method of fabricating a display wherein light-emitting diode is a micro-LED (using micro LEDs as light emitters [0010]) having at least one of a length and a width no greater than 200 microns (length of light emitting diode [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 2 of  U.S. Patent No. 11,164,934 and the teachings of Bower, such that light-emitting diode was a micro-LED as disclosed by Bower, with motivation to provide improved image quality and contrast, emission efficiency, and a reduced manufacturing cost (Bower [0008]).



Claims 35, 36, 44 and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,164,934 in view of Matthies (US 6,683,665). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 35 (dependent on 33), claim 36 (dependent on 35), claim 44 (dependent on 30) and claim 45 (dependent on 30), claims 1 of U.S. Patent No. 11,164,934 discloses the method but fails to explicitly disclose, wherein determining that each of one or more of the tiles is a defective; removing the one or more of the tiles that is defective from the layer of substantially transparent adhesive; and adhering an additional tile to the layer of substantially transparent adhesive for each of the one or more of the tiles that was removed; determining whether the additional tile that replaced the one or more of the tiles that was defective is defective; and replacing any additional tile that is determined to be defective; the tiled display structure comprises black-matrix material in contact with and disposed between tile substrates and wherein the substantially transparent adhesive is an optically clear adhesive.
In the same field of endeavor, Matthies discloses a method of fabricating a display wherein determining that each of one or more of the tiles is a defective (determining whether defect occurs, col. 2, lines 5 – 20); removing the one or more of the tiles that is defective from the layer of substantially transparent adhesive (remove defective tile @ 1202 of fig. 13); and adhering an additional tile to the layer of substantially transparent adhesive for each of the one or more of the tiles that was removed (adhering tile @ 1206 – 1212 of fig. 13); determining whether the additional tile that replaced the one or more of the tiles that was defective is defective (determining whether defect occurs, col. 2, lines 5 – 20); and replacing any additional tile that is determined to be defective (replacing tile as shown in fig. 13); tiled display structure comprises black-matrix material in contact with and disposed between tile substrates (black matrix 2010 of fig. 6) and wherein substantially transparent adhesive is an optically clear adhesive (col. 18, lines 5 – 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of  U.S. Patent No. 11,164,934 and teachings of Matthies, such that the display fabrication method would have included creating display structure as disclosed by Matthies, with motivation to create a display structure that is modular and repairable (Matthies, ABSTARCT.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623